 SAMSONITE CORPORATION, INC.35,the repair of merchandise brought into the plant. The stockman, whois the counterpart of the parts employees in the annex but is located inthe basement of the main building, takes care of maintenance andstock there, and spends a considerable part of his time loading andunloading stock.As it is apparent that these employees are not in-volved primarily in the performance of building maintenance duties,,we shallexclude them from the unit.On the other hand, the porters and matrons, who are engaged incleaning the Employer's premises, are basically maintenance employ-ees 4 and we shall therefore, in accord with the Employer's contention,,include them in the unit.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: 5All building maintenance employees at the Employer's Kansas City,Missouri, catalogue plant and annex, including powerhouse employees,carpenters, painters, elevator mechanics, electricians, general me-chanics, conveyor belt and pneumatic tube mechanics, plumbers,sprinkler fitters, porters, and matrons, but excluding office clericalemployees, business machine repairmen, merchandise repairmen, partsemployees, stockmen, professional employees, all other employees,,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]SeeHeublein,Inc.,119 NLRB 1337, 1339.5 The Employer'smotion todismiss the petition on the groundof the inappropriate-ness of the unit soughtis herebydenied.Samsonite Corporation,Inc.andUnitedRubber, Cork,Linoleumand Plastic Workers of America,AFL-CIO.Case No. 26-CA-2027.February 23,1966DECISION AND ORDEROn September 27, 1965, Trial Examiner Jerry B. Stone issued hisDecision in the above-entitled proceeding, finding that the Respondenthas engaged in and is engaging in certain unfair labor practicesalleged in the complaint and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the at-tached Trial Examiner's Decision.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices, as to which he recommended that the complaint be dis-missed.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.157 NLRB No. 5.221-374-66-vol. 157-4 36DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulmgs are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-inendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on February 9, 1965, by United Rubber,Cork, Linoleum andPlasticWorkers of America, AFL-CIO, herein called the Charging Party or Union,the General Counsel of the National Labor Relations Board, by the Regional Direc-tor for Region 26(Memphis, Tennessee),issued a complaint dated March 19, 1965,against Shwayder Brothers,Inc.,' herein called Respondent or Employer,allegingviolations of Section 8(a)(1) and(3) of the Act.The Respondent's answer admitsmany of the facts but denies the commission of unfair labor practices.Pursuant to appropriate notice, a hearing was held before Trial Examiner JerryB. Stone at Murfreesboro,Tennessee,on May 13, 14,and 17, 1965.All partieswere represented at the hearing,participated therein,and were afforded the right topresent evidence,to examine and cross-examine witnesses,to offer oral argument,and to file briefs.The General Counsel filed a brief and it has been considered.Upon the entire record in this case,and from my observation of the witnesses, Imake the following: 2FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER INVOLVEDThe factspertaining to the businessof the Employerherein are based upon thepleadings,admissionsthereto, orundenied portionsthereof whichare deemed to beadmitted pursuantto Section 102.20 of the National LaborRelationsBoard'sRulesand Regulations, Series 8, as amended.SamsoniteCorporation (Respondent)is now, and has been at times material here-in,a Colorado corporationand is engagedin themanufacture and sale of furnitureat its plant locatedatMurfreesboro, Tennessee, the only locationinvolved herein.During the 12 monthsprecedingMarch 27, 1965,Respondent,in the course andconduct ofits business operations,purchasedand received at itsMurfreesboro, Ten-nessee, plant,materials and supplies valued in excessof $50,000directly from pointsoutside the State of Tennessee,and during the same period Respondent processed,sold, and shipped finished productsvalued in excess of$50,000 directlyto pointsoutside the State of Tennessee.Based upon the foregoing,it is concluded and found that the Respondent is now,and has beenat all timesmaterial herein,an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.'The correct name of the Company was revealed at the hearing to be Samsonite Corpo-ration,IncThe General Counsel'smotion to amend all papers to so reflect was grantedat the hearing2 All credibility resolutions made with respect to the witnesses'testimony are based on,a composite evaluation of witness demeanor and logical consistency of the evidence. SAMSONITE CORPORATION, INC.37II.THE LABOR ORGANIZATION INVOLVEDThe facts pertaining to the labor organization involved are based upon the un-denied allegations in the complaint which are deemed to be admitted pursuant toSection 102.20 of the Board's Rules and Regulations.United Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, isnow, and has been at all times material herein, a labor organization within themeaning of Section 2(5) of the Act. It is so concluded and found.III.THE UNFAIR LABOR PRACTICESA. The issuesThe issues as raised by the pleadings are (1) whether Lonnie Holladay is a super-visor within the meaning of the Act, (2) whether Respondent by Lonnie Holladayillegally interrogated employeesWalls and-Parker concerning their and other em-ployees' union activity in violation of Section 8(a)(1) of the Act, and (3) whetherRespondent discriminatorily discharged Walls on February 5, 1965, in violation of.Section 8(a)(3) and (1) of the Act.B. The supervisory status of Lonnie HolladayThe General Counsel alleges and contends in effect that Lonnie Holladay was aforeman of the material handling department and a supervisor within the meaning of-Section 2(11) of the Act.The Respondent admits that Holladay was the foremanof the matenal handling department but denies that Holladay is a supervisor withinthe meaning of Section 2(11) of the Act.Although the status of Holladay is in issue by virtue of the pleadings, the evidenceis clear-cut that Holladay is a supervisor within the meaning of Section 2(11) of theAct.3Respondent's witnesses, Director of Industrial Relations and Assistant PlantManager Morgan and Production Manager High in effect in their testimony revealthat as to the alleged problem with Walls that Respondent operated principallythrough Holladay as to the supervision of Walls.Holladay was the foreman in immediate charge of the jeep drivers and instructedthe jeep drivers in their work, granted employees time off, and instructed employeeswhen to work overtimeAs to periodic step increases in raises, Holladay had thepower to block such raises and also 4 had the power to discipline employees.Holladay's power to discipline employees is overwhelmingly revealed by the evi-dence.Holladay credibly testified to the effect that he could discipline Walls.Mor-gan credibly testified to the effect that Holladay could issue a written reprimandhimself and that there was no plant rule that anyone else had to approve the repri-mand before issuance, that normally in the production area such a reprimand wouldbe countersigned by the production manager. In the case of the January 29, 1965,reprimand to Walls, it is noted that it was issued by Holladay as supervisor andcountersigned by Production Manager High.Considering all the evidence and the foregoing, I conclude and find that LonnieHolladay is a supervisor within the meaning of Section 2 (11) of the Act.C. Dean Walls' background, union activity, alleged interrogations,and discriminatory discharge1.Background 5Dean Walls commenced working for the Respondent in 1962 and worked for theRespondent until he was discharged on February 5, 1965.During his period of8The facts as to Holladay's status are based upon a composite of the credited testimonyof Morgan,Holladay, Parker,Wall's, and Markum.4Holladay credibly testified to this effect and Morgan testified to the effect that Holla-day was the immediate supervisor of Walls and had to approve the grant of such stepincreases,and that John Craig(Holladay'ssuperior)would be the man to approvethe card that went out.6The facts relatingto background as pertains to Walls' employment are based upona composite of Walls' credited testimony and General Counsel'sExhibit 2. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment Walls received general wage increases and received step increases withinhis wage rate.At the time of his discharge Walls was receiving the top of the wagerate classficiation that he was in.2.Union activity eOn January 25, 1965, Walls signed a union authorization card and thereafter onJanuary 26, 1965, Walls attended a union meeting.Walls around this time anduntil his discharge commenced soliciting employees to sign union cards.Walls con-tacted between 75 and 100 employees about signing union cards.Walls also attendedfour union meetings between January 25 and February 5, 1965.3.Alleged interrogation 7On January 27, 1965, Walls and Foreman Holladay had a conversation about theUnion.Holladay told Walls that he (Holladay) knew that a union meeting had`taken place the night before.Walls told Holladay that he had attended the unionmeeting and that he had signed a union card.Holladay told Walls that signing aunion card was his own business.Holladay asked Walls what union was trying toorganize the Company.Walls handed Holladay a ball point pen with the name ofthe United Rubber Workers on it.Holladay took the pen, looked at it, and handed,it back to Walls.Later, around this time Holladay told Assistant Manager Morganabout this conversation.Considering the foregoing, I am not convinced that the General Counsel has estab-lished that Respondent by Foreman Holladay has illegally interrogated employeeWalls in a manner constituting interference, restraint, and coercion within the mean-ing of the Act.The credited testimony does not clearly reveal the initial develop-ment of the union conversation.The credited testimony does not reveal that Holla-day questioned Walls about his union activity but merely reveals that after Wallshad mentioned that he had attended a union meeting that Holladay inquired of Wallsas to the name of the Union involved.Under such circumstances, I cannot see thatthe inquiry of the name of the Union constitutes illegal interrogation of an employeein a manner constituting interference, restraint, and coercion within the meaning ofSection 8(a)(1) of the Act.4.The events of January 29, 1965 8On January 29, 1965, around 8 a.m., Foreman Holladay talked to Walls and in-structedWalls that he should remain on his forkliftat all timesexcept for companyThe facts relating to Walls' union activity are based upon Walls' credited testimony.7 The facts relating to Holladay's alleged interrogation of Walls are based upon acomposite of the credited portions of the testimony of Walls and Holladay.Walls wasa frank and forthright witness and in this request was much more impressive thanHolladay.Holladay in many respects did not appear frank and forthright. It is also,noted that his affidavit recitation concerning reprimands varied substantiallyfrom histestimony.I discredit Holladay's testimony to the effect that Walls asked Holladay ifhe knew the Union was trying to organize the plant, that he (Holladay) told Walls thathe did not know it, and that Walls told Holladay that he (Walls) was working for theUnionI believe and credit Holladay to the extent that his testimony reveals that hereturned the ball point pen (with union name on it) to Walls.sBasedupon a composite of the credited testimony of Walls and Holladay.As in-dicated previously, I found Walls to appear to be a more credible witness than Holladay.Hayden's demeanor, similar to that of Holladay, was lacking in the appearance of frank-ness and forthrightness and lacked the ring of objectivity. I do not credit Holladay'sorHayden's testimony inconsistent with the facts set out.As an example I do notcredit Holladay's or Hayden's testimony to the effect that they timed Walls while he wasin the restroom.Considering Holladay's affidavit, and Holladay's and Hayden's testi-mony, it would appear that Holladay and Hayden each met the other, who was alreadythere, at the foot of the stairs to the restroom and jointly timed Walls while in the rest-room.Hayden, according to his testimony, timed Walls for15minutes.Holladay,accordingto his testimony, initially timed Walls for 10 minutes, proceeded to the footof the restroom stairs and timed Walls for 10 moreminutes(along with Hayden), for atotal of 20 minutesNeither Holladay's nor Hayden's testimony as to this incident was.convincing. SAMSONITE CORPORATION, INC.39business,9that when he did nothave anythingto do to parkby theproduction fore-man's bench, that if he had to go to the restroomto notify the productionforeman.1°Around11:30 a.m. Walls asked and receivedfromForeman Holladay permissionto go to the restroom.Walls went to the restroomand whilethere,in addition tonormal usage, smoked a cigaretteand talkedto an employee.After about 10 min-utes 11Walls returnedto hisjeep.HolladayconfrontedWalls as he wasreturningto his jeep and told himthat he hadbeen in the restroomabout 15 or20 minutes.Walls told Holladay thathe did notfeel that he hadbeen in the restroom that long.Holladay told Walls thathe had timed him on different occasions, that he (Walls)had been going to the restroom too frequently and too long, that he (Holladay) hadbeen timingWalls onhis lunch period, andthatWalls had beenleaving the plant andtaking about 40 minutesfor lunch.Walls told Holladay that he had notleft theplant thatday.Holladay told Walls thathe was talkingabout thisincident in par-ticular.Holladay told Walls that hehad timedhim.Wallstold Holladay in effectthat he did nothave a watchand could not arguewith him.About anhour later Holladay andWalls hadanother conversation.ForemanHolladay told Walls that if he had kidney trouble thathe should see the companynurse and reiterated how longWalls hadbeen in the restroom.Holladay then gaveWalls a written reprimand the substanceof whichis herein set out:X X XShwayderBrothers, Inc.Murfreesboro PlantDISCUSSION OF EMPLOYEE'S WORKMANSHIP AND/OR CONDUCTDate: 1-29-65Name: Dean WallsBadge Number: 530Department:46Job:Jeep DriverThe following Points Were Discussed:At 8:10 this morning I instructedthisman to remain on his Jeep at alltimes.Thisman 10 minutes afterreturning from lunch requested to go to the restroom.He stayed therefor about 20 minutes showing disregard for the instructions given himearlier, in order to keep our Jeeps running maximum time.When askedwhy,the delayhe said,Iwas talking to a boy.Warning issuedCOPIES TO:Employee's Personnel File(S)Lonnie HolladaySupervisorSignature of SupervisorEmployeeD/HProduction Supt.X X X0 Testimony of Respondent Supervisors Baines, High, Holladay,Ghee,Hayden, Smith,and Morgan to a large extent as to work problems and "warnings"appeared simply toadvert to relaying of instructions to Walls to do certain work.To a composite extentit added up to the effect that Walls was reprimanded,etc.As indicated later,I do notfind this testimony credible.I also note that as to the restroom incident that Holladay'sand Baines'testimony is in conflict,that as to Morgan's testimony relating to hearingHigh and Holladay discuss the restroom incident, that he both heard and did not hearabout the incident.Considering the total consistency of all the evidence,the demeanorof Respondent witnesses Baines, Ghee,High, Holladay,Hayden, Smith,and Morgan whichappeared constrained and not frank or forthright and the testimony of said witnesseslacking the ring of objectivity,I do not credit the testimony of Baines,High,Holladay,orMorgan to the composite effect that they discussed Walls' work record and issuedinstructions designed to keep the forklift(referred to also as jeep or tow motor) driverson their forklifts and/or parked at the foreman's desk.I note that Morgan's testimonywas to the effect that he advised High and Holladay to issue an oral warning or writtenreprimand.The facts reveal that general oral instructions related to the forklift driverremaining on his forklift or parked at the foreman's deskandthatWallaat the time wasnot warned about his work. I am convinced from all the evidence that the discussionregarding the instructions was with reference to a plan to discharge Walls10It is undisputed that similar instructions were given the other jeep drivers.2 'Walls testified to the effect that he talked to an employee for about 5 minutes, andthat he did not stay longer than normal which he described as being 10 minutes. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDThisreprimand was the first written or oral reprimand that Respondent had givenWalls.12Again around 3 p.m. Foreman Holladay and Walls engaged in a discussion at atime when Holladay told Walls he wanted him to work some overtime.Holladayand Walls again discussed the restroom incident and Holladay told Walls that an-other foreman had timed Walls in the restroom also.Walls asked Holladay if hecould talk to Assistant Manager Morgan about the matter and Holladay told Wallsthat he could.Later after work was over Walls told Foreman Holladay that itwould not do any good forhim to seeAssistant PlantManagerMorgan sinceHolladay had another foreman to back him up (about the timing).5.The February 5, 1965, incident 13On February 5, 1965, Walls was driving his forklift by the packing line area whereCecil Jordon worked as a packer. Jordon spoke and waved to Walls and the lattergot off his forklift, looked around, and went to speak to Jordon.The two spokeabout some hubcaps that Jordon was to put in Walls' car.As Walls started to leaveJordon, Baines rode up on a bicycle 14 and told Walls that he thought the jeep driverswere supposed to stay on their forklifts.Walls answered that they were except forcompany business but that he did not know what Jordon wanted.15 Foreman Bainestold to get back on his forklift and stay there.Baines, thereafter, asked Holladay if the instructions about staying on the forklifthad been given the forklift drivers and was told that they had.16 Baines then relatedto Holladay what had happened. Baines thereafter related the incident to ProductionManager Dave High and Baines and High went in to see Morgan.Later Holladay told Walls that Assistant Plant Manager Morgan wanted him inthe office.Holladay and Walls went to Morgan's office where they encounteredForeman Baines and Morgan.1' I credit Walls' testimony to the effect that he had received no prior oral or writtenreprimands as indicated previously. I found Respondent'switnesses Baines,Hayden,Holladay,Ghee,and Morgan not to appear to be frank or forthright witnesses, `and muchof their testimony to lack the ring of objectivity. I discredit the testimony of Holladay,Gbee, Baines, Smith, Hayden, and Morgan as to various contended conversations theyhad with each other or Walls concerning faultfinding with Walls'workI find it hardto believe that if as many complaints existed as the Respondent'switnesses testified tothat a specific written reprimand or discharge would not have ensued prior to his unionactivity.Inote that Holladay's affidavitand histestimony vary substantially as tothe number of alleged reprimands lie made to WallsI note that at the time of theissuance of the general oral instructions relating to staying on the jeep or parking atthe foreman's desk and in the written January 29, 1965,reprimand that no mention wasmade of prior reprimands or derelictions.The Respondent'semployee witnesses'testi-mony relating to Walls' talking, to help rendered Walls, and to Walls' use of the rest-room alluded to much not brought to the attention of supervisors and is insufficientlycorrelated as to time or place with reference to production need to constitute evidence ofgreat weight as to probative value.The credibility resolutions herein have been basedupon a composite evaluation of witness demeanor and total consistency of the evidence.13Based upon a composite of the credited portions of the testimony of Walls,Baines,Jordon, and AdcockThere is little dispute as to the facts.Baines testified that he didnot see Jordon motion to Walls.Respondent witness Jordon and General Counsel wit-nessesWalls and Adcock testified credibly to the effect that Jordon motioned to Walls. IcreditBaines'testimony to the effect that Walls looked around when he got off theforklift.1* In the plant foremen used bicycles to travel around the aisles.lcConsideringWalls'union activity, the timing of the January 29, 1965, instructions,the January 29, 1965, reprimand, and his looking around at the time he got off his jeep,I am convinced that even though he might not have known specifically what Jordonwanted, that he suspected it was not company business.16Based upon Baines' credited testimony.There appears little dispute as to thesefacts and only with respect to the credibility of Holladay as to a statement in Holladay'saffidavit. 11SAMSONITE CORPORATION, INC.416.The discharge conversation 17Assistant Plant Manager Morgan showed Walls a copy of the January 29, 1965,written reprimand, told Walls that he had been warned before, that he (Walls) wasslowing down production, and that he (Walls) was not supposed to sell hubcaps oncompany time.Morgan asked Walls if he had anything to say in his own defense.Walls replied "No."Assistant Plant Manager Morgan then told Walls that he wasdischarged.A discharge slip was thereafter prepared and given to Walls.The dis-charge slip reflected that Walls was discharged on February 5, 1965, for "leavingjob after warnings to that effect."Respondent Assistant Plant Manager Morgan was questioned at length as to thereason for Walls' discharge. In essence it was Morgan's testimonialcontention thatWalls had been orally warned numerous times during the last several months beforethe written January 29, 1965, reprimand, that Walls, because of this, would havebeen discharged on January 29, 1965, but for the fact that he had not received awritten reprimand, that Walls would not have been discharged for the February 5,1965, incident alone, and that Walls was not discharged because of his failure tostate a defense on February 5, 1965.The credited evidence does not reveal that Walls had receivedoral reprimandsprior to January 29, 1965.The January 29, 1965, reprimandnoticereferred to theoral instructions of that day concerning staying on the forklift but did not refer to.prior warnings about the same.There is no testimony to the effect that atthe timeof the oral instructions about staying on the forklift-or at the time of the discussionswith Walls about the restroom incident-that he had been reprimandedabout leavinghis forklift.The very conflicts in Hayden's and Holladay's testimony as to the"timing"ofWalls in the restroom reveals that Walls' sojourn in therestroom wasnot timed by both Hayden and Holladay and that the restroom incidentreprimandin fact was a pretextuous device to build a recordto sustaina pretextuous discharge.Considering the foregoing and all the evidence, I conclude and find that Respondentcommenced immediately after knowledge of Walls' union activityto seize upon inci-dents to build a record and to discharge Walls and did discriminatorily dischargeWalls on February 5, 1965, in violation of Section8(a)(3) and(1) of the Act.D. Interrogation of ParkerIn the middle of February 1965, one morning about 8 o'clock, Foreman Holladay,had a conversation with employee Sam Parker in the receiving department.Whatwas said between Foreman Lonnie Holladay and employee Parker is revealed bythe following excerpts from Parker's credited testimony: 18A.Well, Lonnie asked me how me and my buddy was getting along, and Iasked him who he was talking about, and he said, "Well, I don't know his name,and I didn't reply anything and in a few minutes he said, "You are not talking-any more, are you," and I said, "Yeah, I reckon I am still talking," and, then,I didn't say anything else after that and he went on down to the boy that was.crane hooking and when he came back, it was about 30 minutes later, I guess,and he asked me how I thought the rest of the boys felt about the union and rtold him I thought the talk was picking up, it looked like, around the plant,more of the boys was talking more about it, and he said, "Well, I hate to hearthat."He said, "That makes me think you boys think I ain't treating you-right," and I didn't reply anything, and that was all that was said then.Q.Well, was that all that was said, Mr. Parker, or is that all that you recall?'17 Based upon the credited testimonyofWalls.Inview ofthe totalevidence in thecase I find Walls' testimony more reliable as to what was said than Morgan'sBaines'and Holladay'srecitationof the eventismore in line with that of Walls-Morgan'stestimony was to the effect that he referredto the priorwarnings and complaints andthatWalls had received a written reprimand and that despite this he had left his jeepto see JordonMorgan's version is notsubstantiallydifferent fromWalls' but to theeffect that it varies it is discreditedThe ultimate findings in this case would not bechanged if Morgan's version were accepted."As indicated with respect to other issues, I did not find Holladay to be a frank,forth-right, or candid witnessI did not believe and do not credit his version of his con-versation with Parker which was to the effect that Parker brought up the matter of the,union activity completely on a voluntary basis. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDA. That's all that I recall.Q.Now, how long did this conversation last?A. Just a matter of minutes.Two or three minutes, I guess, somethinglike that.Considering the foregoing, I conclude and find that Respondent by Foreman Holla-day illegally interrogated employee Parker about the union activities or beliefs ofRespondent's employees in violation of Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traffic, and commerce upon theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shallrecommend that Respondent cease and'desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(3) and (1) of the Act by thediscriminatory discharge of Dean Walls, I shall recommend that Respondent offer toDean Walls immediate and full reinstatement to his former or substantially equiva-lent position, without prejudice to his seniority and other rights and privileges, andmake him whole for any loss of earnings he may have suffered by reason of suchdiscrimination by payment to him a sum of money equal to that which he normallywould have earned as wages from the date of his discharge to the said offer of rein-statement, less his net earnings during such period, with backpay computed on aquarterly basis in the manner established by the Board in F.W. Woolworth Com-pany,90 NLRB 289, 294, and with interest thereon as prescribed by the Board in.IsisPlumbing & Heating Co.,138 NLRB 716.As the unfair labor practices committed by the Respondent were of a characterwhich go to the very heart of the Act, I shall recommend that the Respondent ceaseand desist therefrom and cease and desist from infringing in any othermanner uponthe rights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.2.The Respondent is engaged in commerce within themeaning ofSection 2(6)and (7) of the Act.3.By interfering with, restraining, and coercing employees in the exerciseof theirrights guaranteed in Section 7 of the Act, the Respondent has engagedin and isaengaging in unfair labor practices within themeaningof Section 8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure of employment of employeeWalls thereby discouraging membership in or activities on behalf of a labororganiza-tion, Respondent has engaged in unfair labor practices within themeaningof Section8(a)(3) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and the-entire record in this case,and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended,it is recommended that Respondent,Samsonite Corporation,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf of United Rubber, Cork,Linoleum and Plastic Workers of America,AFL-CIO,or in any other labor orga-nization of its employees,by discharging or otherwise discriminating in regard tothe hire or tenure of employment or any terms or condition of employment ofanyof its employees. SAMSONITE CORPORATION, INC.43(b) Interrogating its employees concerning their or other employees'union affili-ationsor activities, or protected concerted activities,in a manner constituting inter-ference, restraint, or coercion in violation of Section 8(a)(1) of the Act.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist labor orga-nizations, to bargain collectively through representatives of their own choosing, andto engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed by Section 7 of the Act, and to refrain fromany and all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act-(a)Offer to Dean Walls immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority.and other rights andprivileges.(b)Notify Dean Walls if presentlyservingin the Armed Forces of the UnitedStates of his right to full reinstatement upon application in accordance with theSelective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Make whole Dean Walls for any loss of pay he may have suffered by reasonof the discrimination against him by payment to him of a sum of money equal tothe amount he normally would have earned as wages from the date of his dischargeto the date of Respondent's offer of reinstatement in themannerset forth in thesection of thisdecisionentitled "The Remedy."(d) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant or necessary tothe determination of the amounts of backpay due and to the reinstatement and relatedrights provided under the terms of this Recommended Order.(e) Post at its premises in Murfreesboro, Tennessee, copies of the attached noticemarked "Appendix." 9Copies of said notice, to be furnished by the Regional Direc-tor for Region 26, shall, after being signed by the Respondent's representative, beposted by Respondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 26, in writing, within 20 days fromthe date of this Recommended Order, what steps the Respondent has taken to complyherewith?eAs to the allegation of the complaint paragraph No. 7, insofar as it refers to anincident of alleged interrogation on January 27, 1965, it is recommended that suchallegation be dismissed."In the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."2u In the event that this Recommended Order be adopted by the Board, this provisionshallbe modified to read, "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL offer Dean Walls immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or otherrights and privileges, and make him whole for any loss of pay he may havesuffered by reason of the discrimination against him. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in or activities on behalf of UnitedRubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, or in anyother labor organization of our employees, by discharging or otherwise discrim-inating in regard to their hire and tenure of employment or any term or conditionof employment of any employee.WE WILL NOT interrogate our employees concerning their or other employees'union affiliation or activities, or protected concerted activities, in a manner con-stituting interference, restraint, or coercion in violation of Section 8(a)(1) oftheAct.WE WILL NOT in any other manner interfere with, restrain, or coerce any ofour employees in the exercise of their right to self-organization, to form, join,or assist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection as guaranteed bySection 7 of the Act, or to refrain from any or all such activities.All our employees are free to become or remain, or to refrain from becoming orremaining,members of United Rubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, or any other labor organization.SAMSONITE CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE: We will notify Dean Walls if presently serving in the Armed Forces ofthe United States of his right to reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act, as.amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee, TelephoneNo. 534-3161.Local 25, International Brotherhood of ElectricalWorkers, AFL-CIOandEmmett Electric Company, Inc.andIndustrial Work-ers of Allied Trades, Local 199,affiliatedwithNationalFederation of Independent Unions; United Construction Con-tractors Association,Inc.; D-Lion ConstructionCo., Inc.CaseNo. 29-CD-8 (formerly 2-CD-316).February 23, 1966DECISION AND ORDEROn November 29, 1965, Trial Examiner Eugene F. Frey issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].157 NLRB No. 10.